Order entered August 1, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00196-CV

                          ERNEST LANELL BRONSON, Appellant

                                                V.

                                 HSBC BANK USA, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-05824-C

                                            ORDER
       Court Reporter Janet Wright filed a response to our inquiry regarding the reporter’s

record, and informed the Court that appellant has not requested a reporter’s record in this appeal.

Accordingly, we VACATE our July 26, 2019 order that orders Janet Wright to not sit as a court

reporter.

       We DIRECT the Clerk to send copies of this order to the Honorable Sally Montgomery,

Presiding Judge, County Court at Law No. 3; Janet Wright, Official Court Reporter, County

Court at Law No. 3; the Dallas County Auditor’s Office; and counsel for all parties.



                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE